Opinion by
Cline, J.
The witness in this case stated that this was his first importation; that not being familiar with the procedure, someone at the custom*526house made out the necessary forms for him, informed him of the amount he had to pay, asked him if the value stated on the invoice was correct, and that he, not knowing any reason to believe otherwise, stated that it was. It appeared, however, that the importer had failed to add packing charges and war risk insurance. The report of the Treasury representative practically substantiated the testimony of the witness. On the record presented the court granted the petition.